—Judgment, Supreme Court, New York County (Martin Rettinger, J.), rendered March 12, 1991, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to concurrent terms of 4 Vi to 9 years and one year, unanimously affirmed.
Defendant’s contention that he was deprived of a meaningful opportunity to participate in the response to a note from the jury is without merit. Since the court read the note from the jury aloud in defense counsel’s presence and prior to the jury’s return to the courtroom to hear the court’s response, defense counsel had an opportunity to offer input concerning a proper response to the jury note. Accordingly, the trial court did not violate defendant’s right to counsel. Concur — Ellerin, J. P., Wallach, Kupferman, Rubin and Tom, JJ.